             Case 5:17-cv-01343-F Document 173 Filed 10/10/19 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

 OKLAHOMA AGENTS ALLIANCE,                    )
 LLC, an Oklahoma limited liability           )
 company,                                     )
                                              )
                         Plaintiff,           )
                                              )
 -vs-                                         )      Case No. CIV-17-1343-F
                                              )
 CHRIS TORRES, an individual,                 )
 DANIEL O’NEIL, an individual, THE            )
 AFFINITIES GROUP, LLC, d/b/a                 )
 TAG-THE AFFINITIES GROUP, an                 )
 Oklahoma limited liability company,          )
                                              )
                         Defendants.          )

                         ADMINISTRATIVE CLOSING ORDER

         As the parties have reached a settlement and compromise of this matter, it is
ordered that the Clerk administratively terminate this action in her records without
prejudice to the rights of the parties to file any stipulation or dismissal, or to seek any
order required to obtain a final determination of these proceedings based on the
settlement.
         If the parties have not filed any such document within 180 days of this date for
the purpose of dismissal pursuant to the settlement and compromise, this action shall,
at that time, be deemed dismissed with prejudice. The court retains jurisdiction over
the parties and the subject matter for the purpose of enforcement of any settlement
agreement by summary process if necessary and appropriate.
         Entered this 10th day of October, 2019.




17-1343p042.docx
